Citation Nr: 1118903	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from June 2002 to October 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011 the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Based on the nature of the Veteran's complaints concerning his low back pain (including on his September 2006 separation examination, wherein he indicated that he had recurrent back pain), the Board finds that a comprehensive VA spine examination would be helpful to the Board prior to adjudicating the issue of entitlement to service connection for a low back disability.  As such, the Board finds that the Veteran should be afforded a VA spine examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also observes that the Veteran has not undergone a VA audiological examination since September 2007, and the Veteran and his representative have essentially asserted that the Veteran's hearing has worsened since the September 2007 audiological VA examination.  As such, the Board finds that the Veteran should be afforded a VA examination to rate his service-connected bilateral hearing loss.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records (not already of record) pertaining to examination or treatment of the Veteran's low back and hearing loss disabilities and associate them with the claims file.

2.  The Veteran should be scheduled for a VA spine examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should specifically state whether the Veteran's complaints of low back pain are attributable to a diagnosed or identifiable underlying condition.  If the examiner determines that the Veteran has a chronic low back disability other than pain alone, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's chronic low back disability is related to his military service.  The rationale for any opinion expressed should be set forth.

3.  The Veteran should be afforded a VA audiological examination to determine the nature and severity of his service-connected hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.

4.  The AOJ should then readjudicate the issues of entitlement to service connection for low back disability and entitlement to an initial compensable rating for bilateral hearing loss.  If either of the benefits sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


